Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Final official action is issued for latest claim amendments filed on 4/29/2021 that has been entered and made of record. 
Response to Amendments
2. 	Claims1-4 and 6-14 are currently amended. No claim is cancelled. No new claim is added. No New matter is being added.
Response to Arguments
3.	Claims rejection under 35 U.S.C. 103:
	Summary of Arguments: 
Regarding claim 1, Applicant argues that Hirayama does not teach or suggest the features of “executing training, based on multi-language text corpus including the plurality of different languages, form a language recognition model; forming a speech recognition system based on: the multi-language mixed dictionary, the acoustic recognition model, and the langue recognition model,” as recited in amended independent claim 1. (Remark para03 page15)
Examiner’s Response:

	Applicant's arguments with respect to independent claim1 have been considered but are moot because the arguments do not apply to the new reference of Zhang 
Withdrawal of 35-USC 112 Rejection
4.	Applicant has amended claims to overcome the rejection outlines in non-final rejection with amendment and clarification. Examiner respectfully withdraws the rejection.
Claim Rejections - 35 USC § 103 
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
6	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Y. Li et al (Improved mixed language speech recognition using asymmetric acoustic model and language model with code-switch inversion constraint-2013 IEEE) in view of Hirayama et al (Automatic Speech Recognition for Mixed Dialect Utterances by Mixing Dialect Language Models," in IEEE/ACM 2015) in further view of Guo-Feng Zhang (US 2015/0112679)

Li page7360 col1 line 11 teaches a method),comprising:
configuring a multi-language mixed dictionary including a plurality of different languages (Li section 1 where There are many methods proposed to build bilingual acoustic models for both matrix and embedded languages that range from mapping the pronunciation dictionary to phonetic set combination and acoustic model merging);
executing training based on the multi-language mixed dictionary and multi-language speech data including the plurality of different languages to form an acoustic recognition model (Li, section 1 col2 second para, where For acoustic modeling, we propose a hybrid knowledge based and data-driven approach for mapping phones of the matrix language to those of the embedded language, and then carry out a state-level acoustic model reconstruction on these mapped phones.);
But Li et al further fails to teach but Hirayama et al teaches, recognizing a mixed speech by the speech recognition system; and outputting a corresponding recognition result of the recognition of the mixed speech (Hirayama page375 section A where the This method recognizes an input utterance with a mixed dialect/speech language model of each combination of proportions, and outputs the result that has the maximum recognition likelihood in the recognition results of all combinations). 

But Ying Li et al with concept of using ASR for mixed dialect utterances by mixing dialect language model of Naoki Hirayama et al further does not clearly teach the amended claim 1, However, Guo—Feng Zhang, herein after Zhang,  clearly teaches where executing training based on multi-language text corpus including the plurality of different languages to form a language recognition model (Zhang fig4 para0057 and 0060 where the speech recognition model/module 400 includes the acoustic model410 to recognize different languages is being used in apparatus/system 100);
forming a speech recognition system based on the multi-language mixed dictionary, the acoustic recognition model and the language recognition model (Zhang para0060 where the system 100 in fig 1 and4, a speech/language recognition module includes acoustic model 410language model 430 uses speech database 41 and text corpus/dictionary 42 includes plurality of speech signals being speech inputs of different languages/multi-languages and text corpus uses the language model430 through training with speech recognition for different/multi languages).

(Zhang para 0060). Therefore, it would have been obvious to combine Li et al with Hirayama et al and further combined with Zhang to obtain the invention as specified in claim 1.
8.    	Regarding claim 2, Ying li in view of Hirayama et al  and further in view of Zhang teaches the multi-language mixed speech recognition method according to claim 1, wherein the multi-language mixed dictionary is configured based on a single-language dictionary corresponding to each different language in a manner of triphone modeling (Hirayama page377col2 para03, where the acoustic feature as a triphone is a Hidden Markov Modeling using the dictionary of the Chinese language dialect per page374 col2 section A).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Ying Li et al with concept of using ASR for mixed dialect utterances by mixing dialect language model of Naoki Hirayama et al and further combined with method for building language model, speech recognition method and electronic apparatus of Zhang. The 
(Zhang para 0060). Therefore, it would have been obvious to combine Li et al with Hirayama et al and further combined with Zhang to obtain the invention as specified in claim 1.

9.    Regarding claim 3, Ying li in view of by Hirayama et al and further in view of Zhang 
teaches the multi-language mixed speech recognition method according to claim 1, wherein, the multi-language mixed dictionary is configured in a manner of triphone modeling, and
when the multi-language mixed dictionary is being configured, a corresponding language mark is respectively added in front of a phone of each language contained in the multi-language mixed dictionary to distinguish the phones of the plurality of different languages (Li section 1 where There are many methods proposed to build bilingual acoustic models for both matrix and embedded languages that range from mapping the pronunciation dictionary to phonetic set combination and acoustic model merging).
Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Y. Li et al (Improved mixed language speech recognition using asymmetric acoustic model and language model with code-switch inversion constraint-2013 IEEE) in view of Hirayama et al (Automatic Speech Recognition for Mixed Dialect Utterances by Mixing Dialect Language Models," in IEEE/ACM 2015) and in further view of Zhang (US 2015/0112679) and in further view of  Zhang (US 2015/0112679) and in further view of Ding et al (US 2019/0287514).
10.	Regarding claim 11, Li et al in view of  by Hirayama et al and in further view of Zhang teaches the multi language mixed speech recognition method according to claim 1, 

However, Liang et al does teach wherein, in the step S2, the acoustic recognition model is an acoustic model of a deep neural network (Ding para0026 where the acoustic recognition model can be a Deep Neural network along with DNN-HMM).

At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Ying Li et al with concept of using ASR for mixed dialect utterances by mixing dialect language model of Naoki Hirayama et al and further combined with Ding et al. The motivation for doing so would be to have predictably and advantageously provided acoustic model using Deep Neural network.

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Y. Li et al (Improved mixed language speech recognition using asymmetric acoustic model and language model with code-switch inversion constraint-2013 IEEE) in view of Hirayama et al (Automatic Speech Recognition for Mixed Dialect Utterances by Mixing Dialect Language Models," in IEEE/ACM 2015) and in further view of Zhang (US 2015/0112679) and in further view of Huang et al (US 2017/0256254).

11.	Regarding claim 12, Li et al in view of by Hirayama et al and in further view of Zhang the multi-language mixed speech recognition method according to claim 1, 
But further does not clearly teach wherein the language recognition model is formed by training based on an n-Gram model, or a recurrent neural network.
based on an n-Gram model, or a recurrent neural network (Huang para0005 where the language recognition model is recurrent neural network).

	At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Ying Li et al with concept of using ASR for mixed dialect utterances by mixing dialect language model of Naoki Hirayama et al and further combined with soft label generation for knowledge distillation of Huang et al. The motivation for doing so would be to have predictably and advantageously provided different languages model for speech recognition with mixed language/dialect.

Allowable Subject Matter
12.	Claim4-10 and 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677